DETAILED ACTION
Claims 1-4 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed Japanese application KR10-2018-0004971, filed 1/15/2018 is acknowledged and certified copies have been received in full. Examiner notes that pursuant to MPEP §119(b), a certified English translation of the certified copies of the prior filed application will be required should The Office apply a prior art reference having an effective filing date intervening the filing date of the present application and the foreign application. See 37 CFR 41.154(b) and 41.202(e).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a storage unit” and “a reception unit” in claims 3 and 4. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim limitations “storage unit” and “reception unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description in Figure 2 and page 5 does not disclose what physical components make up the provided units or how the units function. To remedy such issue, the examiner suggests following the steps provided under §112(b) below.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 








Claims 2 and 4 recites “the learner terminals” in the final line.  There is insufficient antecedent basis for this limitation in the claims.
In Claim 3, the claim limitations “storage unit” and “reception unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description in Figure 2 and page 5 does not disclose what physical components make up the provided units or how the units function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1 and 3 recite an abstract idea of a teacher assigning pronunciation tasks to a student and correcting the student’s pronunciations which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method for managing a language speaking lesson on a network wherein a teacher assigns a speaking task to a student and provides corrective feedback comprising: 
(a) receiving, by a management server, a request for registering a voice recording task of a learner from an instructor terminal wherein a teacher assigns a sentence or other language unit to a student to speak; 
(b) receiving, by the management server, voice recording data from a terminal of a learner who has confirmed the voice recording task  wherein the student records himself speaking the sentence or language unit ; and 
(c) receiving, by the management server, recording data for pronunciation correction of the voice recording data from the instructor terminal wherein the instructor listens to the recording and provides their own recorded feedback for provision to the student.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teacher assignment and feedback interaction of a teacher assessing and correcting the pronunciation abilities of a student, and (2) the mental process a teacher takes to assign, assess and correct student spoken responses. That is, other than reciting a method “on a network”, done “using a management server”, and using “terminals”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized network, server and user terminals to perform the claimed method steps. The assessment tool and user interface are both recited at a high-level of generality (e.g., a generic computers providing information, recording audio, and sending data over a network) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a teaching interaction, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 3, which has explicit, additional limitations when compared to claim 1, merely recites "management server" comprising a storage unit and reception unit which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed "terminals" and network for sharing data are deemed conventional by applicant which relies upon the well-known nature of such devices for sufficient written description support, additionally see Ameranth, TLI Communications, and Affinity Labs V. Amazon. Furthermore, to the extent to which the application claims that the audio data is recorded for playback is deemed conventional based on the written description which relies upon the well known nature of such recording devices for proper written description support. See also Versata wherein the storage and retrieval of information is deemed conventional. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2 and 4 simply further exemplify aspects of the abstract process and mental processes performed therein, wherein the system stores grades of various students entered by a teacher. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraser (AU 2007/201394 A1).
In re Claim 1, Fraser discloses: a method for managing a language speaking lesson on a network  (at least at Figure 1, wherein the service provider (6) interacts over a network to serve a learner (3) and teacher (4) via devices (2) which interact with the server via a webpage as shown in Figures 2-4.  comprising: 
(a) receiving, by a management server, a request for registering a voice recording task of a learner from an instructor terminal (at least at server (2) on page 6-7, wherein a teacher records a voice sample for an exercise demonstrating proper pronunciation of a phrase. Wherein teacher assigns these exercises to a student in page 8 for a student to complete); 
(b) receiving, by the management server, voice recording data from a terminal of a learner who has confirmed the voice recording task (at least at page 8 wherein a student practices the voice recording task and then records their own sample copy 20b of the voice recording task which is sent to the server (2) for storage); and 
(c) receiving, by the management server, recording data for pronunciation correction of the voice recording data from the instructor terminal (at least at page 8, wherein the recording is provided to a teacher for correction and feedback. Wherein page 9 the teacher provides their own sample speech 20a of how the voice recording task is supposed to be performed, along with other commentary to the student. Wherein speech samples are described in figure 7).
In re Claim 3, Fraser discloses: a management server  (at least at Figure 1, wherein the service provider (6) interacts over a network to serve a learner (3) and teacher (4) via devices (2) which interact with the server via a webpage as shown in Figures 2-4. Wherein page 3-4 (top number) students may access the website to complete pronunciation tasks created by a teacher. Wherein the student records their own performance of speaking the speech sample and upload this data to the servers. Wherein the teacher listens to their recorded performance and records their own speech sample and commentary for provision to the student. Wherein the language exercise can be a foreign language in 5) comprising: 
(a) a storage unit configured to store a request for registering a voice recording task of a learner from an instructor terminal (at least at server (2) on page 6-7, wherein a teacher records a voice sample for an exercise demonstrating proper pronunciation of a phrase. Wherein teacher assigns these exercises ; 
(b) a reception unit configured to receive voice recording data from a terminal of a learner who has confirmed the voice recording task (at least at page 8 wherein a student practices the voice recording task and then records their own sample copy 20b of the voice recording task which is sent/received by the server (2) for storage); and 
(c) wherein the reception unit further receives recording data for pronunciation correction of the voice recording data from the instructor terminal (at least at page 8, wherein the recording is provided to a teacher for correction and feedback. Wherein page 9 the teacher provides their own sample speech 20a of how the voice recording task is supposed to be performed, along with other commentary to the student. Wherein speech samples are described in figure 7. Wherein this information is provided on the student website via the server (2)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser as applied to claims 1 and 3, respectively, in view of Kadar et al. (US Pub. 2011/0059423 A1).
In re Claim 2, Fraser as applied to claim 1 discloses the claimed invention as shown above. Fraser is arguably silent on, but Kadar et al. teaches: [an acoustic language learning system, comprising] (d) receiving, by the management server, grade information on other learners who have performed the voice recording task from the learner terminals (at least at [0065], [0066], [0074], [0082], etc. wherein server (110) receives a voice recording from one or more learner terminals who complete a lesson, grades the user’s on their performance and stores that data within datastore (160). See also [0042], wherein a teacher assess the speech and [0025] and [0021] wherein multiple users access the various lessons).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Fraser for multiple students to access the system and receive grades for their performance as taught by Kardar et al. for the purpose of extending use of the system to multiple users and providing objective performance feedback for the benefit of enabling a greater number of users to use the system and enabling students to better understand the quality of their performance and how much it can be improved.
In re Claim 4, Fraser as applied to claim 3 discloses the claimed invention as shown above. Fraser is arguably silent on, but Kadar et al. teaches: [an acoustic language learning system, comprising] (d) receiving, by the management server, grade information on other learners who have performed the voice recording task from the learner terminals (at least at [0065], [0066], [0074], [0082], etc. wherein server (110) receives a voice recording from one or more learner terminals who complete a lesson, grades the user’s on their performance and stores that data within datastore (160). See also [0042], wherein a teacher assess the speech and [0025] and [0021] wherein multiple users access the various lessons).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Fraser for multiple students to access the system and receive grades for their performance as taught by Kardar et al. for the purpose of extending use of the system to multiple users and providing objective performance feedback for the benefit of enabling a greater number of users to use the system and enabling students to better understand the quality of their performance and how much it can be improved.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf